Appellant, Earnie Smith, was convicted on a charge that he did have possession of 11 1/2 gallons of corn whisky, with the unlawful intent to sell the same, and, in accordance with the verdict of the jury, was sentenced to pay a fine of $500 and confinement for 6 months in the county jail. From the judgment an appeal was perfected, but no brief has been filed and no appearance made in behalf of appellant in this court.
The evidence shows that the officers found on the defendant's premises 22 gallons of corn whisky in half-gallon fruit jars, and they each testified that the search was made by the permission of the defendant in connection with the investigation of the accidental death of a man at appellant's place in making whisky.
Appellant testified that he asked the Officer Boots if he had a search warrant, and he answered that he did not have one; that he told him there was the door to the cellar; that Officer Gordon asked him if *Page 169 
it was all right, and he said it was all right for him to go with Boots; that he did not invite the search nor waive his right to a search warrant.
An examination of the record convinces us that appellant was accorded a fair trial. The judgment appealed from is accordingly affirmed.
EDWARDS and DAVENPORT, JJ., concur.